DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2021 has been entered.
 
Reasons for Allowance
Applicant’s arguments and amendments with respect to the rejection of claims 1-3 and 6-17 in view of Clark have been fully considered and are persuasive. Specifically, the argument that Clark does not teach an amorphous silica-alumina binder is persuasive. The 103 rejection of claims 1-3 and 6-17 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest a method comprising contacting a hydrocarbon stream with a guard bed material comprising a zeolite and a mesoporous binder which is amorphous silica-alumina having an alumina content of greater than or equal to 75% by weight, where the contacting removes at least a portion of impurities from the hydrocarbon stream.

Clark teaches a method comprising supplying a feed stream to a reactive guard bed in a first alkylation reaction zone (column 2, lines 46-48) where the reactive guard bed removes impurities including nitrogen compounds as well as catalyzing the alkylation reaction (column 5, lines 30-33). Clark also teaches that the reactive guard bed comprises a molecular sieve which is preferably MCM-22 family (MWW) (column 7, lines 33-34) which is composited with a binder which can an active material in the alkylation reaction and can be silica-alumina (amorphous silica-alumina) (column 8, lines 38-43).
Clark does not teach any properties of the silica-alumina binder.
	Bellussi teaches a catalytically active amorphous silica-alumina comprising a pore volume of 0.3 to 0.6 ml/g (column 1, lines 43-48) Bellussi further teaches that the amorphous silica-alumina is useful in alkylation (column 3, line 54) and that the compound shows unexpectedly good values of selectivity (column 1, lines 39-41). However, Bellussi also teaches that the molar ratio of SiO2/Al2O3 is at least 30/1 (column 1, lines 44-45), which is equivalent to a weight percentage of alumina of 6 wt% or less. This is nowhere near the required at least 75 wt% alumina in the claimed amorphous silica-alumina compound. Thus, while Bellussi teaches a specific amorphous silica-alumina which can be used in alkylation reactions, there is no motivation to use an amorphous silica-alumina having the claimed weight percentage of at least 75 wt% alumina.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772